Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to: Amendment, filed 08/23/2021.
Claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following combination of features:
An editing tool configured to automatically replace in an assessment response a string of mathematical symbols determined to be ambiguous with an unambiguous string of mathematical symbols, comprising: a receiver in communication with a client for receiving characters transmitted from the client over a communication network; a transmitter in communication with the client for transmitting a display to the client over the communication network; a database running on a hardware server; and a computer processor, wherein the receiver, the transmitter, the database and the computer processor are configured to: receive over the communication network from the client an input signal comprising a sequence of one electronic character at a time of an assessment response, wherein the assessment response comprises: i) a text that conveys a mathematical meaning and ii) a string of mathematical symbols, wherein the text and the string of mathematical symbols represent different non-overlapping characters in the assessment response; compare in real-time the string of mathematical symbols with a plurality of ambiguous strings of mathematical symbols, that are stored in the database, that are known to have two or more possible meanings, match the string of mathematical symbols with an ambiguous string of mathematical symbols in the plurality of ambiguous strings of mathematical symbols, wherein the ambiguous string of mathematical symbols has a first possible meaning and a second possible meaning, read a first plurality of determinative phrases associated with the first possible meaning and a second plurality of determinative phrases associated with the second possible meaning from the database, parse the text that conveys the mathematical meaning and match at least one of the first plurality of determinative phrases to a part of the text or match at least one of the second plurality of determinative phrases to a part of the text, read from the database an unambiguous string of mathematical symbols based on whether the at least one of the first plurality of determinative phrases or the at least one of the second plurality of determinative phrases matched a part of the text, replace in the assessment response the string of mathematical symbols that has been determined to be ambiguous with the unambiguous string of mathematical symbols to thereby generate an updated assessment response, and transmit the updated assessment response to the client for display.
A search of the prior art did not locate any disclosure of the particular combination of features claimed in independent claim 1. Independent claim 8 recites similar limitations, and independent claim 15 has been amended by applicant to recite limitations substantially similar to claims 1 and 8, and further recites additional limitations.  Dependent claims 2-7, 9-14, and 16-20 recite additional limitations which are allowable at least for the same reasons as set forth for their parent claims.  
For these reasons, it is believed that claims 1-20 should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jakjoud, “Representation, handling and recognition of mathematical objects: state of the art” copyright 2009 IEEE, pages 1-12.

Golic, “Iterative Optimum Symbol-by-Symbol Decoding and Fast Correlation Attacks” IEEE TRANSACTIONS ON INFORMATION THEORY, VOL. 47, NO. 7, NOVEMBER 2001, pages 3040-3049.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/AMELIA L TAPP/Primary Examiner, Art Unit 2144